       Case 1-19-44729-nhl            Doc 19       Filed 08/26/19     Entered 08/26/19 09:05:57




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re:

                                                                     Chapter 11
  TOMPKINS WILLOUGHBY LLC,
                                                                     Case No. 19-44729-nhl
                                                     Debtor.
-----------------------------------------------------------------x
                                        ORDER TO SHOW CAUSE

        WHEREAS, on August 1, 2019, Tompkins Willoughby LLC (the “Debtor”) filed a

voluntary petition (the “Petition”) for relief under chapter 11 of the Bankruptcy Code (the

“Instant Case”); and

        WHEREAS, Klar Leizer is the President of the Debtor; and

        WHEREAS, the Petition lists Abraham Kappel, Esq. as the Debtor’s counsel;

        WHEREAS, on August 13, 2019, the Court entered an Order Scheduling Initial Case

Management Conference for August 22, 2019 (the “Initial Case Management Order”) [ECF No.

10]; and

        WHEREAS, on August 15, 2019, Kappel filed a Motion to Withdraw as Attorney for the

Debtor and Proposed Order to Show Cause (the “Motion”) [ECF No. 11]; and

        WHEREAS, in the Motion, Kappel states, under the penalty of perjury, that his signature

appearing on the Petition was forged and that he did not file the Petition; and

        WHEREAS, on August 22, 2019, the Court held a hearing (the “Hearing”) pursuant to

the Initial Case Management Order, at which appeared Abraham Kappel, Gary Ravert (Counsel
      Case 1-19-44729-nhl        Doc 19     Filed 08/26/19   Entered 08/26/19 09:05:57




to Albany Avenue Partners LLC), and Marylou Martin (Counsel to the U.S. Trustee), and there

was no appearance by or on behalf of Leizer; and

       WHEREAS, at the Hearing, Kappel gave testimony with respect to the alleged forgery of

his signature and the Petition; and

       WHEREAS, at the Hearing, the Court found Kappel’s testimony to be credible and

determined that Kappel had no obligation to represent the Debtor in the Instant Case because

Kappel did not file the Petition; and

       WHEREAS, at the Hearing, the Court reached Leizer by telephone, who stated that he

would personally appear at 4:00 p.m. on August 22, 2019 at an adjourned hearing (the

“Adjourned Hearing”); and

       WHEREAS, at the Adjourned Hearing, Leizer did not appear; and

       NOW, THEREFORE, upon the records of the Hearing and the Adjourned Hearing, which

are incorporated herein by reference, it is hereby

       ORDERED, that the Debtor is directed to appear before this Court on August 29,

2019 at 3:00 P.M. (the “August 29th Hearing”) at the United States Bankruptcy Court for the

Eastern District of New York, 271-C Cadman Plaza East, Courtroom 3577, Brooklyn, NY 11201

and show cause as to why the Instant Case should not be dismissed for failure to be represented

by counsel as a corporate debtor; and it is further

       ORDERED, that the Clerk of Court is directed to serve a copy of this Order, via

overnight mail, upon the Debtor; and it is further
      Case 1-19-44729-nhl       Doc 19   Filed 08/26/19    Entered 08/26/19 09:05:57




       ORDERED, that the Clerk of Court is directed to serve a copy of this Order upon the

Office of the United States Trustee.




                                                           ____________________________
 Dated: August 26, 2019                                         Nancy Hershey Lord
        Brooklyn, New York                                 United States Bankruptcy Judge
